Citation Nr: 1516845	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  National Association of County Veterans Service Officers
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The appellant performed active duty for training at times between May 1969 to May 1975.  He served as a security policeman with the Air National Guard.
 
This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In August 2014, the appellant attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.
 
 
FINDINGS OF FACT
 
1.  The appellant experienced an acoustic trauma injury during his period of active duty for training.
 
2.  The medial evidence of record relates a bilateral hearing loss disability to his inservice noise exposure.
 
3.  The medial evidence of record relates tinnitus to his inservice noise exposure.
 
 
CONCLUSIONS OF LAW
 
1.  A bilateral hearing loss disability was incurred during the Veteran's period of active duty for training.  38 U.S.C.A. §§ 101(24), 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).
 
2.  Tinnitus was incurred during his period of active duty for training.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  A VA examination has not been conducted because the Board finds that the evidence is sufficient to grant the benefits sought on appeal.

Analysis
 
The appellant seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus.
 
In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of active duty for training, there must be evidence that the individual concerned became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty. In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24) (2014); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
 
When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Service records indicate the appellant had a military occupational specialty as a security policeman.  See May 1975 Report of Separation and Record of Service.  A May 1969 entrance examination report showed no diagnosis of either a hearing loss or tinnitus.  The appellant also denied any history of hearing loss or ear trouble in his Report of Medical History.  The Board notes there is no record of a separation examination report.
 
A March 2012 statement from Dr. C.A.P., a private audiologist at The Hearing Clinic, shows the appellant has a current diagnosis of bilateral sensorineural hearing loss and tinnitus.  After reviewing of some of the appellant's service records and taking into account his self-reported exposure to noise inservice from guns, rifles, and jet engines, the audiologist concluded it was likely that the appellant's hearing loss and tinnitus began in service.  The audiologist reasoned that the type and degree of the appellant's hearing level is consistent with noise induced hearing loss.
 
At a March 2014 hearing before the Regional Office, the appellant indicated he was exposed to loud noises from gunfire, planes and helicopters during his period of active duty for training.  He alleged this exposure lead to acoustic trauma, ultimately resulting in his hearing loss and tinnitus.  The appellant also denied post-service exposure to loud noises and stated he worked as an automobile salesman after separating from service.  
 
At the hearing the appellant's representative introduced and read a statement from Dr. G.W, a private audiologist, who also concluded that the appellant's hearing loss and tinnitus were likely related to service.  Dr. G.W. based his conclusion on a review of the appellant's service records and his clinical notes.  As support for his conclusion, Dr. G.W. noted there was no evidence of hearing loss at entrance to service, the appellant reported being exposed to loud noises in service, and there was no significant exposure to noise post-separation from service.  The doctor further commented that the appellant's inservice noise exposure was "more than significant enough to cause" the current hearing loss and tinnitus.
 
The representative also introduced and read a statement from the appellant's spouse indicating that she observed the appellant complaining of ringing in his ears after weekend drills, when he spent time at the firing range or flight line.  She also commented that the appellant's hearing had gotten worse over the years.
 
At the August 2014 Travel Board hearing, the appellant essentially repeated the same argument presented at the Regional Board hearing.
 
After reviewing the evidence of record, the Board finds service connection to be warranted under the doctrine of reasonable doubt.  Given the appellant's military service occupation as a security policeman, it is conceded that he underwent weapons training and was thus exposed to firearm noises.  Furthermore, there are two private medical opinions that relate his hearing loss and tinnitus to inservice noise exposure.  While there are no contemporaneously prepared service treatment records documenting that the appellant became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty, the medical opinions provided fill in this gap.
 
Thus, an inservice acoustic trauma injury is conceded, and given the two positive nexus opinions, the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 
 
ORDER
 
Entitlement to service connection for a bilateral hearing loss disability is granted.
 
Entitlement to service connection for tinnitus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


